Title: To Thomas Jefferson from Horatio Gates, 21 July 1780
From: Gates, Horatio
To: Jefferson, Thomas



Sir
Hill’s borough 21st. July 1780

I had the honor of addressing your Excellency yesterday upon a variety of important subjects. One has since arose which may properly fall within your Excellency’s notice. The mark’d lines of the enclosed letter from Baron De Kalb have induced me to order the remains of Buford’s, Gibson’s, and Brent’s Regiments, to join the army under my command, as early as possible. No objection can arise in complying with this order, if it be not a want of arms and cloathing—an objection which I hope the present state of your public stores will be as far from justifying, as I am persuaded it is distant from your Excellency’s wishes to countenance.

In the already small and decreasing number of the Maryland division &c. I need not point out the necessity of gaining every accession of regular force.
With much esteem, I am Sir Your Excellency’s Most Humble Servant,

Horatio Gates


The enclosed report was this moment put into my hands. It is so extraordinary in itself that your Excellency will be necessarily lead into an enquiry of the State in which they left Virginia and to whom entrusted, as it carries exceedingly the appearance of neglect, or fraud.

